ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
A terminal disclaimer has been requested and approved with respect to patents US 10,821,243 B2 (Parent) and US 9,714,860 B2 (Grandparent) obviates non-statutory double patenting rejection of claims 1, 10, 12, 13, 29-32 and 35.
No cited or discovered prior art anticipates all of the limitations recited by independent claims 1 or 12.
The closest discovered prior art is:
Siver (US 2,402,187): Siver discloses an automatically switching and control system for supplying a continuous fluid flow from two supplies/generators, and teaches the features of the invention. Siver, however, fails to disclose: 
(a) the specific use of a microprocessor and transmitter for the sending of both pressure data and an empty tank/changeover alert (status) to the communications/flow monitor module.
(b) specific use of a microprocessor and transceiver for receiving source pressure signals and generating valve actuation signals as a “communications/flow monitor module”
(c) communication of pressure data to a remote computer or the display of pressure data,
(d) a digital regulator in engagement with the primary fluid reservoir.
Neeser (US 6,542,848 B1): Neeser teaches an analogous cryogenic fluid pressure monitoring system, and particularly: (a) that a pressure monitor may comprise such a processor that receives a pressure signal, and from this calculates a liquid volume and a threshold level below a predetermined level, that a transmitter may be programmed to send an alert signal to a remote device (changeover/error signal) and also raw pressure sensor signals for to be logged by the remote device.
Dickerson, Jr. (US 6,763,843 B1): Dickerson teaches an analogous automatically switching valve with remote signaling, and specifically: (b) a processor (CPU) and or a remote computer whereby status (source empty/changeover) is communicated to the remote host computer, and also that a decision and command for automatic changeover is made by the CPU.
Magine (US 2002/0176323 A1): Magine teaches an underwater alert system (for divers) and particularly: (c) the display of a diver's air source pressure, and also the display of a second (remote) diver air pressure.
Rubin (US 6,581,593 B1): Rubin teaches a universal oxygen connector system, and particular: (d) a connector arrangement that may form a fluid tight arrangement with at least two-different oxygen connector types (universal connector) and where at least one of the connection types comprises a threaded nipple.
Keen et al. (US 2004/0223885 A1): Keen discloses an apparatus for the automated synthesis of polynucleotides including analogous gas pressurization systems including a reservoir with pressure control and monitoring, and particularly use of a digital gas regulator to accurately control and measure gas flow and pressure.
Sherman (US 2010/0292544 A1): Sherman discloses an analogous life support monitoring and breathing apparatus and which incorporates a display and series of pushbuttons as a user interface, particularly displaying pressure, flowrate pulse/heart rate, and battery condition.
The particular aggregation of inventive features as recited by claims 1 or 12 would not, however, have been obvious to one of ordinary skill at the time of effective filing, based on the combination of these references or other known or cited prior art, nor would there be reasonable motivation for such combination.  For these reasons, independent claims 1 and 12 are allowable.
Claims 2-11, 13-19, 23, 25, 27-38 and 40 depend from claims 1 or 12, and are allowable at least because the respective base claims are allowable.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684